                Case 18-12491-CSS              Doc 2258         Filed 12/23/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
                                                                :
In re:                                                          :   Chapter 11
                                                                :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                           Case No. 18-12491 (CSS)
                                                                :
                  Debtors.                                      :   (Jointly Administered)
                                                                :
                                                                :   Related D.I.: 198, 2196
--------------------------------------------------------------- x

         FINAL ORDER APPROVING THE FINAL FEE APPLICATION OF FTI
      CONSULTING, INC. AS INTERIM CHIEF FINANCIAL OFFICER AND CHIEF
       RESTRUCTURING OFFICER FOR THE DEBTOR, FOR ALLOWANCE OF
       COMPENSATION FOR PROFESSIONAL SERVICES RENDERED AND FOR
    REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES INCURRED FROM
                NOVEMBER 5, 2018 THROUGH OCTOBER 1, 2020

         Upon consideration of the Final Fee Application of FTI Consulting, Inc. as Interim Chief

Financial Officer and Chief Restructuring Officer for the Debtor, for Allowance of Compensation

for Professional Services Rendered and for Reimbursement of Actual and Necessary Expenses

Incurred from November 5, 2018 through October 1, 2020 [D.I. 2196] (the “Final Application”),



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.



EAST\178188972.1
              Case 18-12491-CSS        Doc 2258     Filed 12/23/20     Page 2 of 3




pursuant to 11 U.S.C. §§ 330(a) and 331 and Bankruptcy Rule 2016, for the final allowance of

fees, including all amounts held back, and expenses for the period of November 5, 2018 through

October 1, 2020 (the “Compensation Period”), filed pursuant to the Administrative Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [D.I. 198] (the “Administrative Order”); and upon consideration of the Certification

of Counsel regarding the Final Application; and the Court having reviewed the Final Application

and the Court finding that: (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334, (ii) notice of the Final Application was adequate under the circumstances, and

(iii) all parties with notice of the Final Application have been afforded the opportunity to

be heard on the Final Application; and after due deliberation, and good and sufficient cause

appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Final Application is GRANTED to the extent set forth in this Order.

       2.      FTI Consulting, Inc. is allowed on a final basis (i) compensation for services

rendered during the Compensation Period, in the amount of $8,291,511.00, and (ii) reimbursement

for actual and necessary expenses, in the amount of $533,765.98.

       3.      FTI Consulting, Inc. is allowed on a final basis the Completion Fee, as such term

is defined in the Order (I) Authorizing the Debtors to Employ FTI Consulting, Inc. and (II)

Approving the Designation of Andrew Hinkelman as Debtors’ Interim Chief Financial Officer and

Chief Restructuring Officer [D.I. 273], in the amount of $200,000.00

       4.      To the extent not already paid pursuant to the Administrative Order, as applicable,

the Debtors are authorized and directed to pay to FTI Consulting, Inc. (i) all outstanding




                                                2

EAST\178188972.1
              Case 18-12491-CSS         Doc 2258      Filed 12/23/20     Page 3 of 3




compensation for services rendered during the Compensation Period, (ii) all outstanding

reimbursement for actual and necessary expenses, and (iii) the Completion Fee.

       5.      This Court shall retain jurisdiction with regard to any issues arising from or related

to the interpretation or enforcement of this Order.




        Dated: December 23rd, 2020                    CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
                                                 3

EAST\178188972.1
